USCA4 Appeal: 21-7346      Doc: 9         Filed: 02/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-7346


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOHN LYNN LATTAKER, a/k/a Edward Miller,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. David Shepardson Cayer, Magistrate Judge. (3:07-cr-00094-RJC-DSC-1)


        Submitted: February 17, 2022                                  Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        John Lynn Lattaker, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7346      Doc: 9         Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               John Lynn Lattaker seeks to appeal the magistrate judge’s order granting the

        Government’s motion and authorizing the Bureau of Prisons to turn over to the clerk of the

        district court $4,526.76 in his inmate trust account as payment for the monetary penalties

        imposed in his criminal case. This court may exercise jurisdiction only over final orders,

        28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

        Civ. P. 54(b); Midland Asphalt Corp. v. United States, 489 U.S. 794, 798-99 (1989);

        Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The order Lattaker

        seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

        Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2